                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                              ABINGDON

 UNITED STATES OF AMERICA                    )
                                             )
       v.                                    )
                                             )         Case No. 1:19cr00016
 INDIVIOR INC. (a/k/a Reckitt                )
 Benckiser Pharmaceuticals Inc.) and         )
 INDIVIOR PLC,                               )
   Defendants                                )

                                      ORDER

       Upon motion of the United States, based on the record herein, and for good

 cause shown, it is hereby ORDERED that the United States’ time to respond to the

 Defendants’ Motion to Dismiss the Superseding Indictment, to Strike Surplusage

 and for Inspection of Grand Jury Materials, (Docket Item No. 252), is stayed pending

 the court’s ruling on whether to quash that motion.



                                       ENTERED: December 23, 2019.

                                       /s/   Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE




Case 1:19-cr-00016-JPJ-PMS Document 257 Filed 12/23/19 Page 1 of 1 Pageid#: 1992
